 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Joseph
Levin (“Executive”) and IAC/InterActiveCorp, a Delaware corporation (the
“Company”), on November 5, 2020 (the “Effective Date”).

 

WHEREAS, the Company desires to continue to employ Executive following the
Effective Date, in the capacity described below, on the terms and conditions
hereinafter set forth, and Executive is willing to accept such continued
employment on such terms and conditions; and

 

WHEREAS, reference is made to the Voting Agreement (the “Voting Agreement”),
dated November 5, 2020, by and among Barry Diller, an individual, the entities
identified on Schedule 1 to the Voting Agreement and Executive;

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Executive and the Company have agreed and do hereby agree as follows:

 

1A.         EMPLOYMENT.

 

(a)               POSITION, INITIAL POWERS/RESPONSIBILITIES AND PERFORMANCE.
During the Term (as defined below), the Company shall employ Executive, and
Executive shall be employed, as Chief Executive Officer of the Company, with the
responsibilities, duties and authority Executive has as of the date of this
Agreement, as such responsibilities, duties and authority may change in
accordance with this Agreement. During Executive’s employment with the Company,
Executive shall use good faith efforts to do and perform all services and acts
necessary or advisable to fulfill the duties and responsibilities of Executive’s
position and to render such services in accordance with the generally applicable
policies of the Company as in effect from time to time and otherwise on the
terms set forth herein.

 

2A.         REPORTING. During Executive’s employment with the Company, Executive
shall report directly and solely (i) to the Chairman and Senior Executive of the
Company, consistent with past practices, so long as Barry Diller holds those
positions, or (ii) if Mr. Diller ceases to serve as Chairman and Senior
Executive of the Company, to the Board of Directors of the Company (the “Board”)
(clauses (i) and (ii) hereinafter referred to as the “Reporting Authority”).
During Executive’s employment with the Company, he will be the highest-ranking
executive of the Company other than Mr. Diller, and all other executives of the
Company will report directly or indirectly to Executive.

 

(a)               ADDITIONAL POWERS/RESPONSIBILITIES. Executive shall have such
additional responsibilities, duties and authority with respect to the Company as
may reasonably be assigned to Executive from time to time by the Reporting
Authority, to the extent consistent with Executive’s position. Commencing at
such time Mr. Diller ceases to serve as the Reporting Authority, Executive shall
have all such additional responsibilities, duties and authority as are customary
for a Chief Executive Officer of public companies of the size, type and nature
of the Company.

 

(b)               BOARD SERVICE. Executive currently serves on the Board. During
the Term, the Board will nominate Executive for reelection to the Board at the
expiration of each term of office as director; at each such expiration, the
Company will use efforts consistent with efforts made with respect to other
directors nominated by the Company to cause Executive’s reelection to the Board;
and Executive agrees to serve as a member of the Board for each period for which
he is so elected. If Mr. Diller ceases to serve as Reporting Authority and as
Chairman of the Board during the Term, the position of Chairman of the Board
shall cease to be an executive position.

 



 

 

 

3A.          FULL-TIME SERVICE AND OTHER ACTIVITIES. Executive agrees to devote
all of Executive’s working time, attention and efforts to the Company, except
for vacations, illness or incapacity; provided that Executive’s service as
Executive Chairman or member of the Board of Directors of Match Group, Inc.
(“Match Group” ) shall not constitute a breach of Executive’s commitment in this
sentence. Executive may (i) participate in industry, religious, civic and
charitable activities and, with the consent of the Reporting Authority, on
corporate boards of directors unrelated to the Company and (ii) manage his and
his immediate family’s personal investments, so long as such activities do not
materially interfere with Executive’s performance of his duties hereunder or
compete with or present an actual or apparent conflict of interest for the
Company, which shall be determined by the General Counsel of the Company in
his/her good faith judgment.

 

(a)               LOCATION. Executive’s principal place of employment shall be
at the Company’s offices located in New York, New York.

 

4A.         TERM. The term of this Agreement shall be ten (10) years from the
Effective Date (the “Term”); provided, however, that (i) if Executive makes a
valid “Extension Election” under the Sign-on Award Agreement (as defined below),
the Term shall be twelve (12) years from the Effective Date and (ii) certain
terms and conditions herein may specify a greater period of effectiveness.
Notwithstanding any other provision of this Agreement to the contrary,
Executive’s employment with the Company is “at-will” and may be terminated at
any time for any reason or no reason, with or without cause, by the Company or
Executive (subject to compliance with the provisions of Section 1 of the
Standard Terms and Conditions attached hereto). During the Term, Executive’s
right to payments upon certain terminations of employment is governed by Section
1(d) of the Standard Terms and Conditions attached hereto.

 

5A.          COMPENSATION.

 

(a)               BASE SALARY. During the period that Executive is employed with
the Company hereunder, the Company shall pay Executive an annual base salary of
$1,000,000 (the “Base Salary”), payable in equal biweekly installments (or, if
different, in accordance with the Company’s payroll practice as in effect from
time to time). Base Salary may be increased from time to time but may not be
decreased (including after any increase). For all purposes under this Agreement,
the term “Base Salary” shall refer to the Base Salary as it may be increased
from time to time.

 

(b)               DISCRETIONARY BONUS. During the period that Executive is
employed with the Company hereunder, Executive shall be eligible to receive
discretionary annual bonuses consistent with past practice and reasonably
designed to be consistent with Executive’s position as Chief Executive Officer
of a public company of the size, type and nature of the Company (the “Annual
Bonuses”). The Annual Bonuses shall in all cases be determined by the
Compensation and Human Resources Committee of the Board of Directors of the
Company (the “Compensation Committee”) in its sole discretion, based on the
factors it deems relevant.

 



-2-

 

 

(c)               BENEFITS. From the Effective Date through the date of
termination of Executive’s employment with the Company for any reason, Executive
shall be entitled to participate in any perquisite, welfare, health and life
insurance and retirement programs as may be adopted from time to time by the
Company on a basis that is at least as favorable as that provided to other
senior executives of the Company, other than Mr. Diller. Without limiting the
generality of the foregoing, Executive shall be entitled to the following
benefits:

 

(i)                Reimbursement for Business Expenses. During the period that
Executive is employed with the Company hereunder, the Company shall reimburse
Executive for all reasonable, necessary and documented expenses incurred by
Executive in performing Executive’s duties for the Company, on the same basis as
similarly situated employees generally and in accordance with the Company’s
policies as in effect from time to time;

 

(ii)              Vacation. During the period that Executive is employed with
the Company hereunder, Executive shall be entitled to paid vacation each year,
in accordance with the plans, policies, programs and practices of the Company
applicable to similarly situated employees of the Company generally; and

 

(iii)            Travel. During the period that Executive is employed with the
Company hereunder, Executive is encouraged to travel, for both business and
personal purposes, on corporate aircraft. The incremental cost to the Company of
Executive’s travel for personal purposes shall be treated as compensation to
Executive and shall be taken into account by the Compensation Committee in
establishing Executive’s overall compensation package.

 

(d)               GRANT OF COMPANY EQUITY AWARDS. In connection with this
Agreement, the Company has granted to Executive a performance vesting restricted
stock award covering 3,000,000 shares of Company common stock pursuant to the
Restricted Stock Award Agreement of even date with this Agreement (as amended
from time to time, the “Sign-on Award Agreement”).

 

6A.         MATCH EQUITY. Executive shall enter into a plan, pursuant to Rule
10b5-1 of the Securities Exchange Act of 1934, in form and substance reasonably
satisfactory to the Company, to sell, prior to the second anniversary of the
Effective Date (or such longer period as may be provided for in such plan), at
least fifty percent (50%) of the shares of common stock of Match Group
beneficially owned by Executive, including all such shares covered by the Match
Options (as defined in that certain Employee Matters Agreement entered into in
connection with the separation of Match Group from the Company effected on June
30, 2020) that Executive holds as of the date of this Agreement; provided that,
if requested by Executive prior to the completion of the sales required by this
Section 6A, the Company agrees to discuss with Executive a mutually agreeable
extension of the deadline for such sales in light of the relevant circumstances
at the time.

 



-3-

 

 

7A.            NOTICES. All notices and other communications under this
Agreement shall be in writing and shall be given by first-class mail, certified
or registered with return receipt requested, or by hand delivery, or by
overnight delivery by a nationally recognized carrier, in each case to the
applicable address set forth below, and any such notice is deemed effectively
given when received by the recipient (or if receipt is refused by the recipient,
when so refused):

 

If to the Company:                           IAC/InterActiveCorp
555 West 18th Street, 6th Floor
New York, NY 10011
Attention: General Counsel

 

If to Executive:                                 At the most recent address for
Executive on file at the Company,

 

with a copy to

 

Sullivan & Cromwell LLP
125 Broad Street, New York, NY, 10004
Attention: Marc Trevino

 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

8A.            GOVERNING LAW; JURISDICTION.

 

(a)               Section 2 of the Standard Terms and Conditions of this
Agreement and the legal relations thus created between the parties hereto
(including, without limitation, any dispute arising out of or related to Section
2 of the Standard Terms and Conditions of this Agreement) shall be governed by
and construed under and in accordance with the laws of the State of New York
applicable to agreements made and to be performed entirely within such State.

 

(b)               Other than Section 2 of the Standard Terms and Conditions of
this Agreement, this Agreement and the legal relations thus created between the
parties hereto (including, without limitation, any dispute arising out of or
related to this Agreement) shall be governed by and construed under and in
accordance with the laws of the State of Delaware applicable to agreements made
and to be performed entirely within such State.

 

(c)               The Company may seek equitable relief in court as provided for
in Section 2 of the Standard Terms and Conditions attached hereto.

 

(d)               Any dispute under this Agreement will be heard and determined
before the Delaware Chancery Court located in Wilmington, Delaware, or, if not
maintainable therein, then an appropriate federal court located in Wilmington,
Delaware, and each party hereto submits itself and its property to the
non-exclusive jurisdiction of the foregoing courts with respect to such
disputes. Each party hereto (i) agrees that service of process may be made by
mailing a copy of any relevant document to the address of the party set forth
above, (ii) waives to the fullest extent permitted by law any objection which it
may now or hereafter have to the courts referred to above on the grounds of
inconvenient forum or otherwise as regards any dispute between the parties
hereto arising out of or related to this Agreement, (iii) waives to the fullest
extent permitted by law any objection which it may now or hereafter have to the
laying of venue in the courts referred to above as regards any dispute between
the parties hereto arising out of or related to this Agreement and (iv) agrees
that a judgment or order of any court referred to above in connection with any
dispute between the parties hereto arising out of or related to this Agreement
is conclusive and binding on it and may be enforced against it in the courts of
any other jurisdiction. Nothing herein shall prevent the Company from seeking
equitable relief in court as provided for in Section 2 of the Standard Terms and
Conditions attached hereto.

 



-4-

 

 

9A.            COUNTERPARTS. This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

10A.        STANDARD TERMS AND CONDITIONS. Executive expressly understands and
acknowledges that the Standard Terms and Conditions attached hereto are
incorporated herein by reference, deemed a part of this Agreement and are
binding and enforceable provisions of this Agreement. References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

[Signature Page Follows]

 



-5-

 

 

IN WITNESS WHEREOF, IAC has caused this Agreement to be executed and delivered
by its duly authorized officer and Executive has executed and delivered this
Agreement on November 5, 2020.

 

  IAC/InterActiveCorp         /s/ Gregg Winiarski   By: Gregg Winiarski   Title:
Executive Vice President, General Counsel and Secretary       /s/JOSEPH LEVIN  
    JOSEPH LEVIN

 



 

 

  

STANDARD TERMS AND CONDITIONS

 

1.            TERMINATION OF EXECUTIVE’S EMPLOYMENT.

 

(a)            DEATH. In the event Executive’s employment hereunder is
terminated by reason of Executive’s death, (i) the Company shall pay Executive’s
designated beneficiary or beneficiaries, within thirty (30) days of Executive’s
death in a lump sum in cash, (A) Executive’s Base Salary through the end of the
month in which death occurs and (B) any other Accrued Obligations (as defined in
paragraph 1(f) below), and (ii) Executive’s estate shall be entitled to the
rights and benefits described in Section 1(d)(i)(C) through (E).

 

(b)            DISABILITY. Executive’s employment under this Agreement may be
terminated by the Company for Disability. “Disability” means the disability of
Executive after the expiration of more than one hundred eighty (180) consecutive
days after its commencement which is determined to be total and permanent by a
physician selected by the Company and reasonably acceptable to Executive, his
spouse or a personal representative designated by Executive; provided that
Executive shall be deemed to be disabled only following the expiration of ninety
(90) days following receipt of a written notice from the Company and such
physician specifying that a disability has occurred if within such ninety (90)
day period he fails to return to managing the business affairs of the Company. A
total disability shall mean mental or physical incapacity that prevents
Executive from managing the business affairs of the Company. During any period
prior to such termination during which Executive is absent from the full-time
performance of Executive’s duties with the Company due to Disability, the
Company’s obligations under this Agreement shall not be limited or modified in
any other way, although Executive’s Base Salary shall be offset by any amounts
payable to Executive under any disability insurance plan or policy provided by
the Company. Upon termination of Executive’s employment due to Disability, the
Company shall pay Executive within thirty (30) days of such termination (i)
Executive’s Base Salary through the end of the month in which termination occurs
in a lump sum in cash, offset by any amounts payable to Executive under any
disability insurance plan or policy provided by the Company; and (ii) any other
Accrued Obligations (as defined in paragraph 1(f) below).

 

(c)            TERMINATION FOR CAUSE. Upon the termination of Executive’s
employment by the Company for Cause (as defined below), the Company shall have
no further obligation hereunder, except for the payment of any Accrued
Obligations (as defined in paragraph 1(f) below). As used herein, “Cause” shall
mean the occurrence of any of the following after the Effective Date: (i) the
plea of guilty or nolo contendere to, or conviction for, the commission of a
felony offense by Executive; provided, however, that after indictment, the
Company may suspend Executive from the rendition of services, but without
limiting or modifying in any other way the Company’s obligations under this
Agreement; provided, further, that Executive’s employment shall be immediately
reinstated if the indictment is dismissed or otherwise dropped and there is not
otherwise grounds to terminate Executive’s employment for Cause; (ii) a willful
and material breach by Executive of the covenants made by Executive in Section 2
hereof; (iii) Executive’s continued willful and material failure to perform the
duties required by this Agreement; or (iv) a willful and material violation by
Executive of Company policies pertaining to ethics, wrongdoing or conflicts of
interest that results in, or would reasonably be expected to result in material
harm to the Company or its reputation; provided, that in no event shall
Executive’s termination be for “Cause” pursuant to any of clauses (ii), (iii) or
(iv) of this paragraph (c) unless (x) an event or circumstance constituting
“Cause” shall have occurred and the Company provides Executive with written
notice thereof within thirty (30) days after any member of the Board (other than
Executive) has knowledge of the occurrence or existence of such event or
circumstance, which notice specifically identifies the event or circumstance
that the Company believes constitutes Cause, (y) Executive fails to cure the
circumstance or event so identified (if curable) within thirty (30) days after
the receipt of such notice, and (z) within ninety (90) days of such notice there
will have been delivered to Executive a copy of a resolution duly adopted by at
least seventy-five percent (75%) of the members of the Board, excluding
Executive, after reasonable notice is provided to Executive and Executive is
given an opportunity, together with counsel, to be heard before the Board,
finding that, in the good faith opinion of such directors, Executive has engaged
in conduct constituting Cause and specifying the particulars thereof in
reasonable detail (it being understood that the determination of whether Cause
occurred is a question of fact and shall be subject to de novo review by the
applicable courts in any dispute pursuant to Section 8A without deference to any
opinion rendered by such directors).

 



 

 

 

(d)           RESIGNATION BY EXECUTIVE FOR GOOD REASON; TERMINATION BY THE
COMPANY OTHER THAN FOR CAUSE, DEATH, OR DISABILITY.

 

(i)            If Executive resigns for Good Reason (as defined below), or if
Executive’s employment hereunder is terminated prior to the expiration of the
Term by the Company for any reason other than Cause, death or Disability, then:

 

(A)           the Company shall continue to pay to Executive the Base Salary for
twelve (12) months (the period of Base Salary continuation, the “Severance
Period”), such amount to be payable in equal biweekly installments (or otherwise
based on the Company’s payroll practice as in effect from time to time) over the
course of the Severance Period;

 

(B)            the Company shall pay Executive within thirty (30) days of the
date of such termination in a lump sum in cash any Accrued Obligations (as
defined in paragraph 1(f) below);

 

(C)           for the avoidance of doubt, the Sign-on Award, to the extent then
outstanding and unvested, shall vest in accordance with its terms;

 

(D)           any compensation awards of Executive based on, or in the form of,
Company equity (e.g., stock options, restricted stock, restricted stock units or
similar instruments), other than the restricted stock granted pursuant to the
Sign-on Award Agreement, that are outstanding and unvested at the time of such
termination but which would, but for a termination of employment, have vested
during the twelve (12) month period immediately following such termination of
employment, shall vest as of the date of such termination of employment;
provided that any outstanding award with a vesting schedule that would, but for
a termination of employment, have resulted in a smaller percentage (or none) of
the award being vested through the end of the Severance Period than if it vested
annually pro rata over its vesting period shall, for purposes of this provision,
be treated as though it vested annually pro rata over its vesting period (e.g.,
if 100 RSUs were granted 2.7 years prior to the date of termination and vested
pro rata on the first five anniversaries of the grant date and 100 RSUs were
granted 1.7 years prior to the date of termination and vested on the fifth
anniversary of the grant date, then on the date of termination 20 RSUs from the
first award and 40 RSUs from the second award would vest); and provided further
that any amounts that would vest under this provision but for the fact that
outstanding performance conditions have not been satisfied shall vest only if,
and at such point as, such performance conditions are satisfied (it being
understood that performance conditions may be satisfied during the twelve (12)
month period following such termination of employment); and

 



-2-

 

 

(E)            any then vested options to purchase Company equity held by
Executive (including options vesting as a result of (D) above), shall remain
exercisable through the date that is eighteen (18) months following the date of
such termination or, if earlier, through the scheduled expiration date of such
options.

 

(ii)            The payment to Executive of the severance benefits described in
this Section 1(d) (including any accelerated vesting) shall be subject to
Executive’s (x) execution within twenty-one (21) days following the date of
termination of Executive’s employment with the Company (or such longer period as
may be required by applicable law), and (y) non-revocation during the applicable
revocation period of a general release of the Company and its affiliates, in the
form attached as Exhibit A (the “Release”) (clauses (x) and (y) of this
paragraph, the “Release Conditions”), and Executive’s compliance with the
restrictive covenants set forth in Section 2 hereof. Executive acknowledges and
agrees that the severance benefits described in this Section 1(d) constitute
good and valuable consideration for such release.

 

(iii)           For purposes of this Agreement, “Good Reason” shall mean the
occurrence of any of the following without Executive’s prior written consent:
(A) the material reduction in Executive’s title, responsibilities, duties or
authority as in effect from time to time, (for the avoidance of doubt, it shall
be a material adverse change in Executive’s title, responsibilities, duties or
authority if (1) a material acquisition or disposition of any assets or
business, (2) entry into a material new line of business or (3) the spinoff or
split off or similar separation of a material business of the Company
(including, in the case of this clause (3), a business set forth on Exhibit B
hereto, but excluding, in the case of this clause (3), a spin-off, split-off or
similar transaction involving Vimeo, Inc.) is approved by the Board over
Executive’s written objection (which must be provided by Executive reasonably in
advance of the Board’s approval so long as Executive has reasonable notice of
the Board’s consideration)), (B) any material reduction in Executive’s Base
Salary, (C) the relocation of Executive’s principal place of employment outside
of New York, New York, (D) the failure of the Company to nominate Executive to
stand for election to the Board of Directors of the Company or the removal of
Executive from the Board of Directors of the Company, other than pursuant to a
termination of Executive’s employment due to death, Disability or Cause or a
voluntary termination of employment without Good Reason, (E) the requirement
that Executive report to anyone other than the Reporting Authority, (F) if Mr.
Diller ceases to serve as Chairman of the Board, and (1) there is an Executive
Chairman of the Board, other than Executive, or (2) any person other than (x)
Executive or (y) another member of the Board who has served for at least three
(3) years at the time of his/her appointment is elected to serve as Chairman of
the Board, (G) any other action or inaction that constitutes a material breach
by the Company of this Agreement or (H) a successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the business and/or assets of the Company does not assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place,
provided that in no event shall Executive’s resignation be for “Good Reason”
unless (x) an event or circumstance constituting “Good Reason” shall have
occurred and Executive provides the Company with written notice thereof within
thirty (30) days after Executive has knowledge of the occurrence or existence of
such event or circumstance, which notice specifically identifies the event or
circumstance that Executive believes constitutes Good Reason, (y) the Company
fails to correct the circumstance or event so identified within thirty (30) days
after the receipt of such notice, and (z) Executive resigns within ninety (90)
days after the date of delivery of the notice referred to in clause (x) above.

 



-3-

 

 

(iv)          For the avoidance of doubt, for purposes of Executive’s
consideration and evaluation of any spin-off or split-off of a material business
(and Executive’s decision as to whether to provide written objection to any such
transaction), it is Executive’s intention to consider any such matter on the
merits, without regard to any adjustment to Executive’s equity awards (including
the award provided for in the Sign-on Award Agreement) that may result from such
transaction.

 

(v)           If Executive obtains other full-time employment during the period
of time in which the Company is required to make payments to Executive pursuant
to Section 1(d)(i)(A) above, the amount of any such remaining payments or
benefits to be provided to Executive shall be reduced by the amount of cash
compensation earned by Executive from such other full-time employment through
the end of such period. For purposes of this Section 1(d)(v), Executive shall
have an obligation to inform the Company regarding Executive’s employment status
following termination and during the period of time in which the Company is
making payments to Executive under Section 1(d)(i) above.

 

(e)            VOLUNTARY TERMINATION BY EXECUTIVE WITHOUT GOOD REASON. If
Executive resigns without Good Reason, the Company shall have no further
obligation under this Agreement, except for the payment of any Accrued
Obligations.

 

(f)            ACCRUED OBLIGATIONS. As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Executive’s accrued but
unpaid Base Salary through the date of death or termination of employment for
any reason, as the case may be; (ii) any compensation previously earned but
deferred by Executive (together with any interest or earnings thereon) that has
not yet been paid and that is not otherwise to be paid at a later date pursuant
to the executive deferred compensation plan of the Company, if any, and (iii)
any reimbursements that Executive is entitled to receive under Section 5A(c)(i)
of the Agreement.

 

2.             CONFIDENTIAL INFORMATION; NON-COMPETITION; NON-SOLICITATION; AND
PROPRIETARY RIGHTS.

 

(a)           CONFIDENTIALITY. (i) Executive acknowledges that, while employed
by the Company, Executive will occupy a position of trust and confidence. The
Company, its subsidiaries and/or affiliates shall provide Executive with
“Confidential Information” as referred to below. Executive shall not, except as
he may reasonably determine to be required or advisable in order to perform
Executive’s duties hereunder or as required by applicable law, without
limitation in time, communicate, divulge, disseminate, disclose to others or
otherwise use, whether directly or indirectly, any Confidential Information.

 

(ii) “Confidential Information” shall mean information about the Company or any
of its subsidiaries or affiliates, and their respective businesses, employees,
consultants, contractors, clients and customers that is not disclosed by the
Company or any of its subsidiaries or affiliates or otherwise generally made
available to the public (other than by Executive’s breach of the terms hereof)
and that was learned or developed by Executive in the course of employment by
the Company or any of its subsidiaries or affiliates, including (without
limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information. Executive acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage. Executive agrees to deliver
or return to the Company, at the Company’s request at any time or upon
termination or expiration of Executive’s employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Executive in the course of Executive’s employment by the Company and its
subsidiaries or affiliates (other than Executive’s contacts and personal phone).
Notwithstanding any provision to the contrary herein or in any other agreement
between the Company and Executive, the Company acknowledges and agrees that
personal information, data or other material (“Personal Materials”) shall be and
remain the sole property of Executive, and that upon termination of Executive’s
employment for any reason, Executive shall be entitled to retain all Personal
Materials and a copy of Executive’s calendar and contacts, whether residing or
stored on devices or items furnished by the Company or its affiliates or
otherwise. As used in this Agreement, “affiliates” shall mean any company
controlled by, controlling or under common control with the Company.

 

(iii) Anything herein to the contrary notwithstanding, the provisions of this
Section 2(a) shall not apply to information that (A) was known to the public
prior to its disclosure to Executive; (B) becomes generally known to the public
subsequent to disclosure to Executive through no wrongful act of Executive or
any representative of Executive; or (C) Executive is required to disclose by
applicable law, regulation or legal process (provided that Executive provides
the Company with prior notice of the contemplated disclosure and cooperates with
the Company at its expense in seeking a protective order or other appropriate
protection of such information).

 



-4-

 

 

(iv) Notwithstanding the foregoing or anything herein to the contrary, nothing
contained herein shall prohibit Executive from (A) filing a charge with,
reporting possible violations of federal law or regulation to, participating in
any investigation by, or cooperating with any governmental agency or entity or
making other disclosures that are protected under the whistleblower provisions
of applicable law or regulation and/or (B) communicating directly with,
cooperating with, or providing information (including trade secrets) in
confidence to, any federal, state or local government regulator (including, but
not limited to, the U.S. Securities and Exchange Commission, the U.S. Commodity
Futures Trading Commission, or the U.S. Department of Justice) for the purpose
of reporting or investigating a suspected violation of law, or from providing
such information to Executive’s attorney or in a sealed complaint or other
document filed in a lawsuit or other governmental proceeding. Pursuant to 18 USC
Section 1833(b), Executive will not be held criminally or civilly liable under
any federal or state trade secret law for the disclosure of a trade secret that
is made: (x) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (y) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

(b)           NON-COMPETITION. (i) In consideration of this Agreement, and for
other good and valuable consideration provided hereunder, the receipt and
sufficiency of which are hereby acknowledged by Executive, Executive hereby
agrees and covenants that, during Executive’s employment hereunder and for a
period of twenty-four (24) months thereafter (the “Restricted Period”),
Executive shall not, without the prior written consent of the Company, directly
or indirectly, engage in or become associated with a Competitive Activity;
provided, however, that Executive’s service as Executive Chairman or other
member of the Board of Directors of Match Group shall not constitute a violation
of this Section 2(b).

 

(ii) For purposes of this Section 2(b), (A) a “Competitive Activity” means any
business or other endeavor involving Similar Products if such business or
endeavor is in a country (including the United States) in which the Company (or
any of its businesses) provides, planned to provide or is otherwise developing
during Executive’s employment hereunder, such Similar Products; (B) “Similar
Products” means any products or services that are the same or similar to any of
the types of products or services that the Company (or any of its businesses)
provides, has provided, planned to provide or is otherwise developing during
Executive’s employment hereunder; and (C) Executive shall be considered to have
become “associated with a Competitive Activity” if Executive becomes directly or
indirectly involved as an owner, principal, employee, officer, director,
independent contractor, representative, stockholder, financial backer, agent,
partner, member, advisor, lender, consultant or in any other individual or
representative capacity with any individual, partnership, corporation or other
organization that is engaged in a Competitive Activity.

 

(iii) Notwithstanding the foregoing, Executive may make and retain investments
during the Restricted Period, for investment purposes only, in less than five
percent (5%) of the outstanding capital stock of any publicly-traded corporation
engaged in a Competitive Activity if the stock of such corporation is either
listed on a national stock exchange or on the NASDAQ National Market System if
Executive is not otherwise affiliated with such corporation. Executive
acknowledges that Executive’s covenants under this Section 2(b) are a material
inducement to the Company’s entering into this Agreement.

 



-5-

 

 

(c)            NON-SOLICITATION OF EMPLOYEES. Executive recognizes that he will
possess Confidential Information about other employees, consultants and
contractors of the Company and its subsidiaries or affiliates relating to their
education, experience, skills, abilities, compensation and benefits, and
inter-personal relationships with suppliers to and customers of the Company and
its subsidiaries or affiliates. Executive recognizes that the information he
will possess about these other employees, consultants and contractors is not
generally known, is of substantial value to the Company and its subsidiaries or
affiliates in developing their respective businesses and in securing and
retaining customers, and will be acquired by Executive because of Executive’s
business position with the Company. Executive agrees that, during Executive’s
employment hereunder and for a period of twenty-four (24) months thereafter,
Executive will not, directly or indirectly, hire or solicit or recruit any
employee of (i) the Company and/or (ii) its subsidiaries and/or affiliates with
whom Executive has had direct contact during his employment hereunder, in each
case, for the purpose of being employed by Executive or by any business,
individual, partnership, firm, corporation or other entity on whose behalf
Executive is acting as an agent, representative or employee and that Executive
will not convey any such Confidential Information or trade secrets about
employees of the Company or any of its subsidiaries or affiliates to any other
person except within the scope of Executive’s duties hereunder. Anything to the
contrary herein notwithstanding, it shall not be deemed a violation of this
Section 2(c) if an entity with which Executive is associated hires or engages
any employee of the Company or its subsidiaries of affiliates with a title below
the level of vice president, so long as Executive was not, directly or
indirectly, involved in hiring, soliciting or recruiting such person.

 

(d)           NON-SOLICITATION OF BUSINESS PARTNERS. During Executive’s
employment hereunder, and for a period of twenty-four (24) months thereafter,
Executive shall not, without the prior written consent of the Company, persuade
or encourage any business partners or business affiliates of (i) the Company
and/or (ii) any of its subsidiaries and/or affiliates, in each case, to cease
doing business with the Company and/or any of its subsidiaries and/or affiliates
or to engage in any business competitive with the Company and/or its
subsidiaries and/or affiliates.

 

(e)            PROPRIETARY RIGHTS; ASSIGNMENT. All Employee Developments
(defined below) shall be considered works made for hire by Executive for the
Company or, as applicable, its subsidiaries or affiliates, and Executive agrees
that all rights of any kind in any Employee Developments belong exclusively to
the Company. In order to permit the Company to exploit such Employee
Developments, Executive shall promptly and fully report all such Employee
Developments to the Company. Except in furtherance of his obligations as an
employee of the Company, Executive shall not use or reproduce any portion of any
record associated with any Employee Development without prior written consent of
the Company or, as applicable, its subsidiaries or affiliates. Executive agrees
that in the event actions of Executive are required to ensure that such rights
belong to the Company under applicable laws, Executive will cooperate and take
whatever such actions are reasonably requested by the Company, whether during or
after the Term, and without the need for separate or additional compensation.
“Employee Developments” means any idea, know-how, discovery, invention, design,
method, technique, improvement, enhancement, development, computer program,
machine, algorithm or other work of authorship, developed or conceived during
employment and reduced to practice during or following the period of employment,
that (i) concerns or relates to the actual or anticipated business, research or
development activities, or operations of the Company or any of its subsidiaries
or affiliates, or (ii) results from or is suggested by any undertaking assigned
to Executive or work performed by Executive for or on behalf of the Company or
any of its subsidiaries or affiliates, whether created alone or with others,
during or after working hours, or (iii) uses, incorporates or is based on
Company equipment, supplies, facilities, trade secrets or inventions of any form
or type. All Confidential Information and all Employee Developments are and
shall remain the sole property of the Company or any of its subsidiaries or
affiliates. Executive shall acquire no proprietary interest in any Confidential
Information or Employee Developments developed or acquired during the Term
(other than Executives’ contacts). To the extent Executive may, by operation of
law or otherwise, acquire any right, title or interest in or to any Confidential
Information or Employee Development (other than Executives’ contacts), Executive
hereby assigns and covenants to assign to the Company all such proprietary
rights without the need for a separate writing or additional compensation.
Executive shall, both during and after the Term, upon the Company’s request,
promptly execute, acknowledge, and deliver to the Company all such assignments,
confirmations of assignment, certificates, and instruments, and shall promptly
perform such other acts, as the Company may from time to time in its discretion
deem necessary or desirable to evidence, establish, maintain, perfect, enforce
or defend the Company’s rights in Confidential Information and Employee
Developments.

 



-6-

 

 

(f)                SURVIVAL OF PROVISIONS. The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Executive’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement. If it is determined by a court of competent jurisdiction that
any restriction in this Section 2 is excessive in duration or scope or is
unreasonable or unenforceable under applicable law, it is the intention of the
parties that such restriction may be modified or amended by the court to render
it enforceable to the maximum extent permitted by applicable law.

 

3.             TERMINATION OF PRIOR AGREEMENTS. Effective as of the Effective
Date, this Agreement, the Sign-on Award Agreement, the Voting Agreement and any
agreements between Executive and the Company relating to then-outstanding equity
award agreements (which remain outstanding) constitute the entire agreement
between the parties (including any predecessor of the Company) and, as of the
Effective Date, terminate and supersede any and all prior agreements and
understandings (whether written or oral) between the parties (including any
predecessor of the Company) with respect to the subject matter of this
Agreement, including the Employment Agreement, by and between Executive and
IAC/InterActiveCorp, effective November 21, 2017. Executive acknowledges and
agrees that neither the Company nor anyone acting on its behalf has made, and is
not making, and in executing this Agreement, Executive has not relied upon, any
representations, promises or inducements except to the extent the same is
expressly set forth in this Agreement.

 

4.             ASSIGNMENT; SUCCESSORS. This Agreement is personal in its nature
and none of the parties hereto shall, without the consent of the others, assign
or transfer this Agreement or any rights or obligations hereunder; provided,
that, in the event of the merger, consolidation, reorganization,
recapitalization, spinoff, transfer, or sale of all or substantially all of the
assets of the Company or similar transaction (a “Transaction”) with or to any
other individual or entity, this Agreement shall, subject to the provisions
hereof, be binding upon and inure to the benefit of such successor and such
successor shall discharge and perform all the promises, covenants, duties, and
obligations of the Company hereunder, and in the event of any such Transaction,
all references herein to the “Company” shall refer to the Company’s successor
hereunder.

 



-7-

 

 

5.             WITHHOLDING. The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Executive
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

 

6.             SECTION 409A OF THE INTERNAL REVENUE CODE.

 

(a)           This Agreement is not intended to constitute a “nonqualified
deferred compensation plan” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended, and the rules and regulations issued
thereunder (“Section 409A”). It is intended that any amounts payable under this
Agreement and the Company’s and Executive’s exercise of authority or discretion
hereunder shall comply with and avoid the imputation of any tax, penalty or
interest under Section 409A. This Agreement shall be construed and interpreted
consistent with that intent.

 

(b)           For purposes of this Agreement, a “Separation from Service” occurs
when Executive dies, retires or otherwise has a termination of employment with
the Company that constitutes a “separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(h)(1), without regard to the optional
alternative definitions available thereunder.

 

(c)           If Executive is a “specified employee” within the meaning of
Treasury Regulation Section 1.409A-1(i) as of the date of Executive’s Separation
from Service, Executive shall not be entitled to any payment or benefit pursuant
to Section 1(d) that constitutes nonqualified deferred compensation under
Section 409A until the earlier of (i) the date which is six (6) months after his
Separation from Service for any reason other than death, or (ii) the date of
Executive’s death. The provisions of this paragraph shall only apply if, and to
the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Section 409A. Any amounts otherwise payable to Executive upon or in
the six (6) month period following Executive’s Separation from Service that are
not so paid by reason of this Section 6(c) shall be paid (without interest) as
soon as practicable after the date that is six (6) months after Executive’s
Separation from Service (or, if earlier, as soon as practicable after the date
of Executive’s death).

 

(d)           To the extent that any reimbursement pursuant to this Agreement is
taxable to Executive, Executive shall provide the Company with documentation of
the related expenses promptly so as to facilitate the timing of the
reimbursement payment contemplated by this paragraph, and any reimbursement
payment due to Executive pursuant to such provision shall be paid to Executive
on or before the last day of Executive’s taxable year following the taxable year
in which the related expense was incurred. Such reimbursement obligations
pursuant to this Agreement are not subject to liquidation or exchange for
another benefit and the amount of such benefits that Executive receives in one
taxable year shall not affect the amount of such benefits that Executive
receives in any other taxable year.

 

(e)           In no event shall the Company be required to pay Executive any
“gross-up” or other payment with respect to any taxes or penalties imposed under
Section 409A with respect to any benefit paid to Executive hereunder. The
Company agrees to take any reasonable steps requested by Executive to avoid
adverse tax consequences to Executive as a result of any benefit to Executive
hereunder being subject to Section 409A, provided that Executive shall, if
requested, reimburse the Company for any incremental costs (other than
incidental costs) associated with taking such steps. All payments to be made
upon a termination of employment under this Agreement may only be made upon a
“separation from service” under Section 409A.

 



-8-

 

 

(f)            For purposes of Section 409A, Executive’s right to receive any
“installment” payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments.

 

7.              HEADING REFERENCES. Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose. References to “this Agreement” or
the use of the term “hereof” shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto, taken as a whole.

 

8.              REMEDIES FOR BREACH. Executive expressly agrees and understands
that the remedy at law for any breach by Executive of Section 2 of these
Standard Terms and Conditions will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
Accordingly, it is acknowledged that, upon Executive’s violation of any
provision of such Section 2, the Company shall be entitled to obtain from any
court of competent jurisdiction immediate injunctive relief and obtain a
temporary order restraining any threatened or further breach as well as an
equitable accounting of all profits or benefits arising out of such violation.
Nothing in this Agreement shall be deemed to limit the Company’s remedies at law
or in equity for any breach by Executive of any of the provisions of this
Agreement, including Section 2, which may be pursued by or available to the
Company.

 

9.             WAIVER; MODIFICATION. Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times. This Agreement shall not be
modified in any respect except by a writing executed by each party hereto.

 

10.           SEVERABILITY. In the event that a court of competent jurisdiction
determines that any portion of this Agreement is in violation of any law or
public policy, only the portions of this Agreement that violate such law or
public policy shall be stricken. All portions of this Agreement that do not
violate any statute or public policy shall continue in full force and effect.
Further, any court order striking any portion of this Agreement shall modify the
stricken terms as narrowly as possible to give as much effect as possible to the
intentions of the parties under this Agreement.

 

11.           INDEMNIFICATION. The Company shall indemnify and hold Executive
harmless for acts and omissions in Executive’s capacity as an officer, director
or employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Executive for any losses incurred by Executive as a
result of acts described in Section 1(c) of this Agreement. The Company shall
also advance, and keep current, Executive’s legal fees and expenses in such
matter(s), subject to an undertaking from Executive to repay such advances if it
shall be finally determined by a judicial decision that Executive was not
entitled to advancement or reimbursement of such fees and expenses.

 

[Signature Page Follows]

 



-9-

 

 

ACKNOWLEDGED AND AGREED:

 

Date: November 5, 2020

 

 

IAC/InterActiveCorp

      /s/ Gregg Winiarski   By: Gregg Winiarski   Title: Executive Vice
President, General Counsel and Secretary       /s/JOSEPH LEVIN   JOSEPH LEVIN

 



 

 

 

Exhibit A

 

[tm2035133d1_ex10-1img001.jpg]

 

DATE

 

NAME

ADDRESS

 

Dear NAME:

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, IAC/InterActiveCorp (the “Company”) and you hereby agree to
the severance of your employment with the Company upon the following terms and
conditions of this agreement (this “Agreement”):

 

1.             Effective as of DATE (the “End Date”), you are hereby terminated
from your employment as TITLE, and from any and all other positions you occupy
as an officer, director, or employee of the Company or any subsidiary or
affiliate of the Company, and each such employment relationship between the
Company or any subsidiary or affiliate of the Company and you is hereby
terminated in all respects, except as expressly provided herein. The End Date
shall be the date of termination of your employment for purposes of
participation in and coverage under all benefit plans and programs sponsored by
or through the Company, except as otherwise provided herein or under the terms
of the benefit plans, or as required by law.

 

2.             (a) In exchange for the general release in paragraph 9 below and
other promises contained herein, you are entitled to the rights and benefits set
forth in Section 1(d) of the Standard Terms and Conditions of the Employment
Agreement, by and between you and the Company, dated [DATE], 2020 (the
“Employment Agreement”), and (ii) Section 3(c) of the Sign-on Award Agreement
(as defined in the Employment Agreement). All such payments and benefits will be
subject to all applicable tax withholdings and other payroll deductions.

 

(b)           You hereby agree and acknowledge that the payments and/or benefits
provided in paragraph 2(a) exceed any payments, benefits, or other things of
value to which you might otherwise be entitled under any policy, plan, or
procedure of the Company or any of its subsidiaries or affiliates or pursuant to
any prior agreement or contract with the Company or its any of its subsidiaries
or affiliates.

 



 

 

 

3.             To the extent the Company will be making any payment to you on or
after the End Date, the Company shall have the right to deduct from such
payments any personal account balances or other amounts due by you to the
Company or any subsidiary or affiliate of the Company.

 

4.             As of the End Date, you are entitled to your vested account
balance, if any, in the Company’s Retirement Savings Plan, subject to the terms
and conditions of such plan. The Company will provide you with a summary of the
procedures for all such benefits to be transferred, if you so choose, to a new
or existing individual retirement account established by you. You are also
entitled to your vested account balance, if any, in the Company’s Executive
Deferred Compensation Plan, subject to the terms and conditions of such plan.

 

5.             Your short-term and long-term disability insurance coverage
provided by the Company ends on the End Date. Long-term disability insurance, to
the extent you currently participate in that plan, may be converted to an
individual plan (and information about that option will be forwarded to you
under separate cover).

 

6.             Your coverage under the Company’s Health and Welfare Benefits
Plan, to the extent you currently participate in that plan, will end on the last
day of the calendar month of the End Date, i.e., END DATE. If you wish to
continue your participation and that of your eligible dependents in the
Company's group health, dental, vision, and/or flexible spending account plans
after the coverage ends, you may do so under applicable federal law (i.e.,
“COBRA”) by calling bswift COBRA Services at 866-365-2413. All Group Life and
Accidental Death and Dismemberment Insurance, to the extent you currently
participate in those plans, may be converted to individual plans (and
information about those options will be forwarded to you under separate cover).

 

7.             To the extent provided therein, your obligations under any
company policy to which you were subject during your employment and which
survive termination of your employment shall survive the severance of your
employment provided for herein.

 

8.             During your employment at the Company and/or any of its
subsidiaries or affiliates, you may have been granted stock options and/or
restricted stock units and/or restricted stock by the Company or such subsidiary
or affiliate. All terms and conditions of each applicable stock option agreement
or restricted stock unit agreement or restricted stock agreement, and the terms
and conditions of the applicable plan corresponding thereto (collectively, the
“Equity Agreements”), including the forfeiture provisions thereof, shall remain
unchanged and in full force and effect. You may contact Salomon Smith Barney at
866-493-3128 to determine the status of any stock options and/or restricted
stock units and/or restricted stock that you may have.

 

9.             (a)           For and in consideration of the payments provided
for and promises made by the Company herein and other good and valuable
consideration, you and your heirs, executors, administrators, trustees, legal
representatives, and assigns (collectively, the “Releasors”) hereby waive,
release, and forever discharge the Company and its subsidiaries and affiliates,
and its and their respective divisions, branches, predecessors, successors,
assigns, and past or present directors, officers, employees, agents, partners,
members, stockholders, representatives, attorneys, consultants, independent
contractors, trustees, administrators, insurers, and fiduciaries, in their
individual and representative capacities (collectively, the “Releasees”), of and
from any and all actions, causes of action, complaints, charges, suits, debts,
dues, sums of money, accounts, reckonings, bonds, bills, specialties, covenants,
contracts, controversies, agreements, promises, variances, trespasses, damages,
judgments, extents, executions, claims, and demands (including attorneys’ fees,
costs, and disbursements actually incurred), whether known or unknown, at law or
in equity, suspected or unsuspected, of every kind and nature whatsoever related
to your employment with or severance from the Company, including without
limitation with respect to wrongful or tortious termination, constructive
discharge, breach of implied or express employment contracts and/or estoppel,
discrimination and/or retaliation, libel, slander, non-payment of wages or other
compensation, including grants of stock options or any other equity
compensation, in each case under any federal, state, or local laws, statutes,
rules, or regulations of any type or description, including without limitation
under Title VII of the Civil Rights Act of 1964; the Civil Rights Act of 1991;
the Age Discrimination in Employment Act; the Rehabilitation Act; the National
Labor Relations Act; the Fair Labor Standards Act; the Americans With
Disabilities Act; the Family Medical Leave Act; the Employee Retirement Income
Security Act; the Reconstruction Era Civil Rights Act; the New York State
Executive Law, and the New York City Human Rights Law, each as amended, and any
other claim of discrimination, harassment, or retaliation in employment (whether
based on federal, state, or local law, statutory or decisional), which the
Releasors or any of them ever had, now have, or hereafter shall or may have
against the Releasees or any of them for, upon, or by reason of any matter,
cause, or thing whatsoever from the beginning of the world to the date that you
sign this Agreement. Without limiting the generality of the foregoing, except as
expressly set forth in this Agreement, the Releasors expressly waive any right
or claim for reinstatement of employment, back pay, interest, bonuses, damages,
accrued vacation, accrued sick leave, medical, dental, optical, or
hospitalization benefits, accidental death and dismemberment coverage, long-term
disability coverage, stock or other interests in the Company or any subsidiary
or affiliate thereof, life insurance benefits, overtime, severance pay, and/or
attorneys’ fees or costs with respect to or derivative of such employment with
the Company or the severance thereof.

 



2

 

 

(b)           You acknowledge and agree that by virtue of the foregoing, you
have waived any relief available to you (including without limitation monetary
damages, equitable relief, and reinstatement) under any of the claims and/or
causes of action waived in paragraph 9. You therefore agree that you will not
seek or accept any award of damages or settlement relating to any purported
damages from any source or proceeding (including but not limited to any
proceeding brought by any other person or by any government agency) with respect
to any claim or right waived in this Agreement. Notwithstanding anything to the
contrary set forth in this paragraph 9, you do not release, waive, or discharge
the Company from (i) any claims to seek to enforce this Agreement or (ii) any
claims for indemnification, advancement of expenses or contribution with respect
to any liability incurred by you as a director or officer of the Company.

 

(c)           For the purpose of implementing a full and complete release and
discharge of the Releasees, you acknowledge that this Agreement is intended to
include in its effect, without limitation, all claims or other matters described
in this paragraph 9 that neither party knows or suspects to exist in your favor
at the time of execution hereof, and that this Agreement contemplates the
extinguishment of any and all such claims or other such matters. The Releasees
who are not a party to this Agreement are third-party beneficiaries of this
Agreement and are entitled to enforce its provisions.

 

(d)           This release contained in this paragraph 9 specifically excludes
(i) your rights and the Company’s obligations under Section 1(d) of the Standard
Terms and Conditions of the Employment Agreement, (ii) Section 3(c) of the
Sign-on Award Agreement (as defined in the Employment Agreement, and (iii) the
right to indemnification and/or advancement you have or may have under Section
11 of the Standard Terms and Conditions of the Employment Agreement, the by-laws
and/or certificate of incorporation of the Company or any of its subsidiaries or
affiliates or as an insured under any director’s and officer’s liability
insurance policy now or previously in force. Nothing contained in this Release
shall release you from your obligations, including any obligations to abide by
restrictive covenants, under the Employment Agreement that continue or are to be
performed following termination of employment.

 

10.           (a)           You agree that you will preserve the confidentiality
of this Agreement and not discuss or disclose its existence, substance, or
contents to anyone and that you will not make any statements to third parties
about the circumstances of the termination of your employment, in each case
except as required by law; provided, however, that you may disclose the
existence, substance, and contents of this Agreement to your immediate family
and household members, and to your legal and financial advisors who need to know
such information, so long as they have been advised by you of the
confidentiality of such information and have agreed to maintain its
confidentiality.

 

(b)           The Company hereby informs you that, notwithstanding any provision
of this Agreement to the contrary, an individual may not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding. Further, an individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the employer’s trade secrets to the attorney and use the trade secret
information in the court proceeding if the individual files any document
containing the trade secret under seal and does not disclose the trade secret,
except pursuant to court order. In addition, notwithstanding anything in this
Agreement to the contrary, nothing in this Agreement shall impair your rights
under the whistleblower provisions of any applicable federal law or regulation
or, for the avoidance of doubt, limit your right to receive an award for
information provided to any government authority under such law or regulation.

 



3

 

 

11.           You represent that you do not have in your possession or custody,
and have not failed to return to the Company, all property belonging to the
Company, including but not limited to laptop computer, cell phone, keys, access
cards for buildings and office floors, and confidential business information and
documents.

 

12.           This Agreement and all matters or issues related hereto shall be
governed by the laws of the State of New York applicable to contracts entered
into and performed therein (without reference to its principles of conflicts of
laws). The Company and you hereby submit to the jurisdiction of all state courts
in the State of New York sitting in New York County, and of the United States
District Court for the Southern District of New York, for the purposes of the
enforcement of this Agreement. The parties acknowledge that such courts have
jurisdiction to interpret and enforce the provisions of this Agreement, and the
parties consent to, and waive any and all objections that they may have as to,
personal jurisdiction and/or venue in such courts.

 

13.           (a)           This Agreement is binding upon, and shall inure to
the benefit of, the parties and their respective heirs, executors,
administrators, successors, and assigns.

 

(b)           This Agreement is not intended, and shall not be construed, as an
admission that any of the Releasees has violated any federal, state, or local
law (statutory or decisional), ordinance, or regulation, breached any contract,
or committed any wrong whatsoever against you or anyone else.

 

(c)           Except for the Equity Agreements, if any, this Agreement contains
the entire understanding of the parties hereto relating to the subject matter of
this Agreement and supersedes any and all prior agreements or understandings
between the parties hereto with respect thereto, and can be changed only by a
writing signed by all parties hereto. No waiver shall be effective against any
party unless in writing and signed by the party against whom such waiver shall
be enforced.

 

14.           All notices and other communications hereunder shall be deemed to
be sufficient if in writing and delivered in person or by a nationally
recognized courier service, addressed, if to you, to the address set forth
above; and if to the Company, to:

 

General Counsel

IAC/InterActiveCorp

555 West 18th Street

New York, NY 10011

 

or to such other address as you or the Company may have furnished to the other
party in writing. Each notice delivered in person or by overnight courier shall
be deemed given when delivered or when delivery is attempted and refused.

 

15.           In case any provision contained in this Agreement shall for any
reason be held to be invalid, illegal, or unenforceable in any respect by any
court or administrative body with competent jurisdiction, such invalidity,
illegality, or unenforceability shall not affect the remaining provisions
hereof, which shall remain in full force and effect. Any provision so determined
to be invalid, illegal, or unenforceable shall be reformed so that it is valid,
legal, and enforceable to the fullest extent permitted by law; or, if such
reformation is impossible, then this Agreement shall be construed as if such
invalid, illegal, or unenforceable provision had never been contained herein;
provided that, upon any finding by a court of competent jurisdiction that this
Agreement is illegal and/or unenforceable, you hereby agree to execute and
deliver an agreement in substantially the same form as this Agreement, modified
to the extent necessary so as to constitute a legal and enforceable agreement.
Additionally, you agree that any breach by you of paragraphs 9, 10, and/or 11
shall constitute a material breach of this Agreement as to which the applicable
Releasees may seek all relief available under the law.

 



4

 

 

16.           This Agreement may be executed in two or more counterparts, all of
which shall be considered one and the same agreement.

 

17.           You acknowledge and agree that, in deciding whether to execute
this Agreement, you have read this Agreement and have had at least twenty-one
(21) days to consider its terms and effects and to ask any questions that you
may have of anyone, and that you have executed this Agreement voluntarily and
with full understanding of its terms and its effects on you, and that no fact,
evidence, event, or transaction currently unknown to you but which may later
become known to you will affect in any way or manner the final and unconditional
nature of this Agreement. You further acknowledge that: (a) the release provided
for herein is granted in exchange for the receipt of consideration that exceeds
the amount to which you would otherwise be entitled upon termination of your
employment; (b) the waiver of rights under this Agreement is knowing and
voluntary as required under the Older Workers Benefit Protection Act; (c) you
are hereby advised by the Company in writing to consult with an attorney, tax,
and/or financial advisor of your choice before signing this Agreement, and that
the Company has not provided to you any legal, tax, or financial advice in
connection with the same; and (d) you have had answered to your satisfaction any
questions you have asked with regard to the meaning and significance of any
terms or provisions of this Agreement. After signing this Agreement, you shall
have seven (7) days (the “Revocation Period”) to revoke your decision by
delivering to the Company at the above address a notarized written notice of
your desire to revoke the Agreement by no later than the last day of the
Revocation Period. This Agreement shall become effective automatically upon the
expiration of the Revocation Period if you do not revoke it in the aforesaid
manner (the “Effective Date”). If the last day of the Revocation Period falls on
a Saturday, Sunday, or legal holiday, the last day of the Revocation Period will
be deemed to be the next business day. In the event that you do not accept this
Agreement as set forth above, or in the event that you revoke this Agreement in
the manner set forth above, the obligation of the Company to provide the
payments and/or benefits described in paragraph 2(a) of this Agreement shall
immediately become null and void.

 

BY SIGNING THIS AGREEMENT, YOU STATE THAT:

 

(a)           YOU HAVE READ THIS AGREEMENT AND HAVE HAD SUFFICIENT TIME TO
CONSIDER ITS TERMS;

 

(b)           YOU UNDERSTAND ALL OF THE TERMS AND CONDITIONS OF THIS AGREEMENT
AND KNOW THAT YOU ARE GIVING UP IMPORTANT RIGHTS;

 

(c)           YOU AGREE WITH EVERYTHING IN THIS AGREEMENT;

 

(d)           YOU ARE AWARE OF your RIGHT TO CONSULT WITH AN ATTORNEY BEFORE
SIGNING THIS AGREEMENT, HAVE BEEN ADVISED OF SUCH RIGHT, AND HAD SUFFICIENT TIME
TO CONSULT WITH AN ATTORNEY;

 

(e)           YOU HAVE SIGNED THIS AGREEMENT KNOWINGLY AND VOLUNTARILY; AND

 

(f)            THIS AGREEMENT INCLUDES A RELEASE BY YOU OF ALL KNOWN AND UNKNOWN
CLAIMS AS DESCRIBED IN THIS AGREEMENT.

 

If the foregoing correctly sets forth our mutual understanding, please sign on
the next page and have notarized one copy of this Agreement and return it to the
undersigned after the End Date, whereupon this letter shall constitute a binding
agreement between us.

 

Sincerely,       IAC/InterActiveCorp       By:
                                       SIGNER   SIGNER TITLE, IAC  

 



5

 

 

I, NAME, acknowledge that I have been given at least twenty-one (21) days from
the date of this Agreement to consider the terms contained herein and that I
have seven (7) days after signing this Agreement in which to rescind my
acceptance hereof. I also acknowledge that I have been advised to consult with a
lawyer prior to signing this Agreement. I knowingly and voluntarily agree to and
accept the terms outlined in this Agreement without reservation and fully
understand all of its terms.

 

ACCEPTED AND AGREED:               NAME Date  

 

On this ___day of ____________ 2011, before me personally came NAME to me known
and known to me to be the person described in and who executed this Agreement,
and she duly acknowledged to me that she executed the same.

 

      Notary Public

 



6

 

 

Exhibit B

 

Material Businesses Covered by Clause (A)(3) of the definition of Good Reason

 

Dotdash

 

Care.com

 

ANGI Homeservices Inc.

 

For purposes of clause (A)(3) of the definition of Good Reason, Dotdash,
Care.com and ANGI Homeservices Inc., as they exist on the date of this
Agreement, shall be illustrative of businesses that are material to the Company
as it exists on the date of this Agreement.

 



 

 